Title: From William Stephens Smith to William Eustis, 1 July 1803
From: Smith, William Stephens
To: Eustis, William



Dr. Sir—
NewYork July 1st. 1803

Rufus King arrived here yesterday in the Ship Jn: Morgan 39 days from England—war rages—on the 30th. of April our minister at Paris, concluded a treaty with France—Mr. Munroe’s propositions were accepted, every thing he was authorised to offer on the part of Government, as to cash payments and instalments were chearfully received, and on a full stipulation that the American claims on the french Government for spoiliation &c. should be paid by the American Government the First Consul surrenders the full sovereignty of the Island of New Orleans and The District of Louisiana to the United States as he received it from The Spanish King— This is immense and proportionate arrangements must be made by Government to possess, Govern and retain it—for this purpose New Orleans must be respectably Garrisond and respectfully Commanded—by some high minded men, with powers as far above dull brutes endued in forest, brake, or den, as beasts excel cold rocks and brambles rude; a man who his duty knows, and knows his rights, and, knowing, dare mantain—one whom should spain protest against the Cession, can ward off the contemplated blow, and crush the tyrant while he sends the Chain, I wish you would immediately write to Washington and secure the appointment for
W. S. Smith